IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38319

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 304
                                                )
       Plaintiff-Respondent,                    )     Filed: January 4, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ROSANNA LAVERNE BARZEE,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Rosanna Laverne Barzee entered an Alford 1 plea to first degree murder. I.C. §§ 18-4001,
18-402, 18-4003. In June 2003, the district court sentenced Barzee to a unified term of life
imprisonment, with a minimum period of confinement of ten years. In November 2009, Barzee
filed an I.C.R 35 motion, which did not assert that her sentence was illegal. The district court
denied the motion. Barzee appeals.
       Idaho Appellate Rule 35 provides that the motion must be filed within 120 days from the
entry of the judgment imposing sentence. This time limit is jurisdictional and deprives the court


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                               1
of authority to entertain an untimely motion. State v. Fox, 122 Idaho 550, 552, 835 P.2d 1361,
1363 (Ct. App. 1992). Barzee acknowledges that her motion was filed more than six years after
the district court entered her judgment of conviction. Therefore, Barzee’s Rule 35 motion was
untimely, and the district court did not err in its denial. Accordingly, Barzee’s appeal from the
district court’s order denying her Rule 35 motion is hereby affirmed.




                                                2